                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                            CASE NO. C18-1631-JCC
      ADVOCATES, an Oregon non-profit
10    corporation,                                       MINUTE ORDER
11
                             Plaintiff,
12            v.

13    UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY,
14

15                           Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion for extension of time

20   for Defendant to file an answer or otherwise respond to Plaintiff’s complaint (Dkt. No. 11.)

21   Having thoroughly considered the motion and the relevant record, the Court GRANTS the

22   motion. The date by which Defendant must file an answer or otherwise respond to Plaintiff’s

23   complaint is hereby EXTENDED to July 17, 2019.

24          DATED this 8th day of March 2019.

25

26


     MINUTE ORDER
     C18-1631-JCC
     PAGE - 1
                    William M. McCool
 1                  Clerk of Court
 2                  s/Tomas Hernandez
 3                  Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1631-JCC
     PAGE - 2
